Title: To George Washington from Major General William Heath, 26 June 1779
From: Heath, William
To: Washington, George


        
          Dear Genl
          Danforths House [Highlands, N.Y.]June 26th 1779
        
        Upon being honored with your Command, on yesterday I immediately detached Lieut. Colo. Grosvenor with 200 Light Infantry to march to Robinsons Stores with proper Instructions conformable to your directions—I have received no reports of Consequence this morning should any be made worthy of notice they shall be transmitted.
        
        I think the forming the Light Infantry of this division into a Corps and holding them in ready to march at a moments notice will tend to promote the Service, If your Excellency approves of it permit me to propose That Colo. Meigs of Genl Parsons’s Brigade Lt Colo. Sherman of Huntingtons and Major Oliver of Nixons may be detached to Command the Corps Untill your Excellency may think proper to order otherwise. I have the Honor to be with the greatest respect your Excellencys most Obedient Servt
        
          W. Heath
        
      